FILED
                                                                       SEPT 27, 2016
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )         No. 33249-7-111
                    Respondent,              )
                                             )
      V.                                     )
                                             )
LYZETTE VARGAS,                              )         UNPUBLISHED OPINION
                                             )
                    Appellant.               )

      KORSMO,    J. -Lyzette Vargas appeals her conviction for residential burglary,

challenging only certain aspects of her judgment and sentence that she did not object to at

sentencing. Since her arguments are ones we have repeatedly rejected in recent months,

we summarily affirm without significant discussion.

      Specifically, Ms. Vargas argues that the trial court did not conduct an inquiry into

her ability to pay prior to imposing sentence, imposition of the DNA collection fee

violates her due process and equal protection rights, and she should not have been

ordered to provide an additional DNA sample.

      Sentencing in this case occurred March 24, 2015, twelve days after the decision in

State v. Blazina, 182 Wash. 2d 827, 344 P.3d 680 (2015). In response to an inquiry from

the trial court, Ms. Vargas confirmed that she was employable. The court then imposed
No. 33249-7-III
State v. Vargas


legal financial obligations (LFOs) totaling $2,848. Of that sum, mandatory assessments

that are made without concern for the defendant's ability to pay total $800. State v.

Lundy, 176 Wash. App. 96, 102, 308 P.3d 755 (2013) (mandatory fees, that include victim

restitution, victim assessments, DNA fees, and criminal filing fees, operate without the

court's discretion by legislative design); State v. Kuster, 175 Wash. App. 420, 424, 306
P.3d 1022 (2013) (victim assessment and DNA collection fee mandatory). Similarly, the

$500 fine is not subject to a Blazina inquiry. State v. Clark, 191 Wash. App. 369, 362 P.3d
309 (2015).

       At least $1,298 of the remaining $1,548 involve clearly discretionary costs and

were subject to the statutory inquiry. 1 Although Blazina empowers appellate courts to

consider LFO challenges where the trial court did not conduct the statutory inquiry at

sentencing, it is less certain whether that discretionary authority applies to post-Blazina

sentencings where an inadequate inquiry was conducted. Assuming that we have such

authority, we decline to exercise it under the facts of this case. Ms. Vargas admitted she

was employable and did not plead any impediment to earning a living upon release from

custody.




       1
         "It is unclear to us whether the $250 jury demand fee is a mandatory or
discretionary cost." State v. Clark, No. 32839-2-III, slip op. at 4 (Wash. Ct. App. Sept. 8,
2016), http://www.courts.wa.gov/opinions/pdf/3 283 92_pub. pdf (comparing statutes and
cases).

                                              2
No. 33249-7-III
State v. Vargas


       The remaining issues need even less discussion. As to the claim that her due

process rights were violated by imposition of the DNA collection fee, Ms. Vargas can

point to no facts in the record suggesting she cannot pay the $100 fee. This alleged error

therefore is not manifest and we decline to review it. RAP 2.5(a)(3); State v. Lewis, 194
Wash. App. 709, 715, _     P.3d _    (2016); State v. Shelton, 194 Wash. App. 660, 674-75,

_   P.3d _    (2016); State v. Stoddard, 192 Wn. App. 222,366 P.3d 474 (2016).

       The equal protection argument fares no better. Although it states a reviewable

constitutional claim, it does not have any merit, in large part because there is no factual

basis to establish that anyone was negatively impacted by the classification. Lewis, 194
Wash. App. at 715-20; State v. Johnson, 194 Wash. App. 304, 374 P.3d 1206 (2016); State v.

Mathers, 193 Wn. App. 913,376 P.3d 1163 (2016).

       Ms. Vargas next contends that she should not have to provide an additional DNA

sample. However, the record does not contain any evidence indicating whether she has

done so in the past. Accordingly, there is no basis for relief. Lewis, 194 Wash. App. at

720-21.

       We grant Ms. Vargas' motion to permit the filing of her motion to waive appellate

costs. Having considered her request, a majority has decided to grant the motion,

although this author would deny the motion.




                                              3
No. 33249-7-III
State v. Vargas


      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




      Pennell, J.




                                           4